Final
This office action is in response to Applicant’s amendment filed on 3/24/22.

		 		   Response to Applicant’s arguments
The Applicant’s arguments have been fully considered, however are not found persuasive.
				     Response to Applicant’s remarks
With respect to claims 1, 8 and 15 on pages 8-9, the Applicant argues the Mittelholzer reference does not teach “receiving, by a sequencer component residing in a first package, data from a controller residing in a second package that is different than the first package including the sequencer component”.
The Examiner respectfully disagrees with the statement, and points to paragraph ([0030]) of the  Mittelholzer reference, wherein, the controller 4 residing in a second package which is a separate unit writes/reads groups of B codewords in parallel so that the codewords in each group are written/read to a decoder module 5 which is a separate package or residing in a first package, which also includes a data detector 6. The Examiner also further points to figure 1, wherein, as seen, the controller 4 and the decoder 7 are separate units or packages, that are different from one another. The Examiner also points to paragraph ([0031]), wherein as further outlined, for example, one or more of the steps could be performed in whole or in part by software which configures a processor to implement the functionality described, and suitable software will be readily apparent to those skilled in the art. Further, for reasons of operating speed, however, the use of hardwired logic circuits is generally preferred to implement detector functionality as far as possible. Again, suitable implementations will be readily apparent from the description of operation herein, thus, the Examiner points out different components or packages can be implemented in order to carry out functions or processes.
Thus, the Mittelholzer reference teaches “receiving, by a sequencer component residing in a first package, data from a controller residing in a second package that is different than the first package including the sequencer component” ([0030 - 0031]) and (see fig. 1, 4 and 5).

With respect to claims 1, 8 and 15 on pages 9-10, the Applicant argues the Hassner reference does not teach performing, by the sequencer component, an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate a code word.

The Examiner respectfully disagrees with the statement, and points to paragraph ([0031]) of the Hassner reference, wherein, as clearly stated,  a sequence controller 135 is connected between the drive logic circuit 105, the microprocessor 125, and a host interface 140, to control the sequence operation of the data traffic and various commands across the hard drive controller 50, wherein, the host interface 140 provides an interface between the hard drive controller 50 and a host 60. Thus, the Examiner points out that a sequence controller 135 is already in place which can control a sequence of operations across the hard drive controller, wherein, the Examiner further points to (fig. 1B, 100, 135 and 105), wherein, ecc operations can be performed on the data in OTF ECC System received from the drive logic 105, wherein, the sequence controller 135, can control these operations. Lastly, the Examiner points to paragraphs ([0037 – 0039]) as cited prior, wherein, data bytes are stored in a storage disk, wherein, subsets of the codewords are grouped into blocks, wherein, each codeword contains first level CRC/ECC bytes, and each block includes the second level ECC bytes, thus, these are the additional data, wherein,  the data storage system uses the first level CRC and ECC bytes to locate and to correct errors in data bytes within a codeword, and when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors. Thus, it is obvious that a sequencer component can perform error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate a code word.

Thus, the Hassner reference teaches performing, by the sequencer component, an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate a code word ([0031]), (fig. 1B, 100, 135 and 105) and ([0037 – 0039]).

					    35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mittelholzer et al. (U.S. Pub. No. 2013/0227380) in view of Hassner et al. (U.S. Pub. No. 2007/0011598).

	With respect to claims 1 and 15, the Mittelholzer et al. reference teaches receiving, by a sequencer component residing in a first package, data from a controller residing in a second package that is different than the first package including the sequencer component (see fig. 1, 4 and 5) and ([0029 – 0031] - the memory controller 4 residing in a second package transfers data to component 5 consisting of the codeword detector and the data decoder which can be the sequencer component residing in the first package) and ([0039] – for example, the detector logic or sequencer component partitions the ordered component sequence y.sup.s into q consecutive segments S.sub.j, j=1 to q, each corresponding to a respective one of the q memory cell levels).
	The Mittelholzer et al. reference does not teach performing, by the sequencer component, an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate a code word; and storing, by the sequencer component, the code word at a memory device.
	The Hassner et al.  reference teaches performing, by the sequencer component, an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate a code word (fig. 1B, 100, 135 and 105), ([0004] - the error detection capability of the code may be increased by adding an additional check bit, wherein, the use of an additional check bit allows the Hamming code to detect double bit errors and correct single bit errors), ([0031] - a sequence controller 135 is connected between the drive logic circuit 105, the microprocessor 125, and a host interface 140, to control the sequence operation of the data traffic and various commands across the hard drive controller 50) and ([0037 – 0039] – data bytes are stored in a storage disk, wherein, subsets of the codewords are grouped into blocks, wherein, each codeword contains first level CRC/ECC bytes, and each block includes the second level ECC bytes, thus, these are the additional data, wherein,  the data storage system uses the first level CRC and ECC bytes to locate and to correct errors in data bytes within a codeword, and when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors); and storing, by the sequencer component, the code word at a memory device (see fig. 1b, 115).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Mittelholzer et al. and Hassner et al.   to incorporate the limitations of performing, by the sequencer component, an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate a code word; and storing, by the sequencer component, the code word at a memory device into the claimed invention.
The motivation for performing, by the sequencer component, an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate a code word; and storing, by the sequencer component, the code word at a memory device is for improved error detection ([0004] - Hassner et al.).

With respect to claims 2, 9 and 16, all of the limitations of claims 1, 8 and 15, have been addressed.
	The Mittelholzer et al. reference does not teach transmitting, by the sequencer component, a notification to the controller that indicates whether the sequencer component includes functionality to perform the error correction operation.
	The Hassner et al. reference teaches transmitting, by the sequencer component, a notification to the controller that indicates whether the sequencer component includes functionality to perform the error correction operation ([0041] - Syndrome decoder 230 is configured to take in syndromes and compare each syndrome to syndrome sequences found in lookup tables to determine the following outcomes: no error exists, a 1-data bit error needs to be corrected, up to 2-check bit errors are to be accepted, or an uncorrectable error (i.e., more than 1-data bit error or more than 2-check bit errors) in the syndrome needs to be flagged or notified to the controller).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Mittelholzer et al. and Hassner et al.   to incorporate the limitations of transmitting, by the sequencer component, a notification to the controller that indicates whether the sequencer component includes functionality to perform the error correction operation into the claimed invention.
The motivation for transmitting, by the sequencer component, a notification to the controller that indicates whether the sequencer component includes functionality to perform the error correction operation is for reliability ([0048] - Hassner et al.).

	With respect to claims 3, 10 and 17, the Mittelholzer et al. reference teaches wherein the memory device resides in the first package with the sequencer component (see fig. 1, 5) and ([0030]).

	With respect to claims 4, 11 and 18, the Mittelholzer et al. reference teaches further comprising: receiving an indication of a memory type of the memory device, the memory type corresponding to a structure of the memory device, wherein performing the error correction operation is based on the memory type of the memory device ([0027 – 0028] - memory 2 may comprise any desired configuration of PCM storage units ranging, for example, from a single chip or die to a plurality of storage banks each containing multiple packages of storage chips. Further, each of the PCM cells in memory 2 can be set to one of q>2 nominal levels designated l.sub.1 to l.sub.q herein. Read/write controller 4 can set a cell to a particular level by adjusting the resistance of the cell in known manner).

	With respect to claims 5, 12 and 19, the Mittelholzer et al. reference teaches receiving an operation request to read the data ([0030] - controller 4 writes/reads groups of B codewords in parallel so that the codewords in each group are written/read at the same time instants); in response to receiving the operation request, retrieving the code word from the memory device ([0030] - in a read operation, the memory cells storing a group of B codewords are read to obtain B real-valued read signals y each having N signal components y.sub.n, n=1, 2, . . . , N, indicating the read-back resistance values of the sequence of cells storing the N symbols of a codeword); and performing, by the sequencer component, a decoding operation using the code word to generate the data ([0030] - the read signals y are supplied to decoder module 5 where codeword detector 6 detects the codeword corresponding to each read signal, and the Data decoder 7 then decodes the detected codewords by performing the inverse of the encoding performed in encoder 3, thus recovering the original input data).

With respect to claims 6, 13 and 20, all of the limitations of claims 5, 12 and 19, have been addressed.
	The Mittelholzer et al. reference does not teach identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein decoding the data corrected at least a second error in the data; and performing, by the sequencer component, a second error correction operation to decode the portion of the data to correct the first error.
	The Hassner et al.  reference teaches identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein decoding the data corrected at least a second error in the data ([0037 – 0039] - each codeword contains first level CRC/ECC bytes, and each block includes second level ECC bytes, wherein, when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors); and performing, by the sequencer component, a second error correction operation to decode the portion of the data to correct the first error ([0037 - 0039] - when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Mittelholzer et al. and Hassner et al.  to incorporate the limitations of identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein decoding the data corrected at least a second error in the data; and performing, by the sequencer component, a second error correction operation to decode the portion of the data to correct the first error into the claimed invention.
The motivation for identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein decoding the data corrected at least a second error in the data; and performing, by the sequencer component, a second error correction operation to decode the portion of the data to correct the first error is for reliability ([0048] - Hassner et al.).

With respect to claims 7 and 14, all of the limitations of claims 5 and 12 have been addressed.
	The Mittelholzer et al. reference does not teach identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein the decoding operation corrects at least a second error in the data; and performing, by the sequencer component, a second error correction operation to decode the portion of the data to correct the first error; and transmitting the data to the controller to cause the controller to decode at least the portion of the data to correct the first error that cannot be decoded by the decoding operation performed by the sequencer component.
	The Hassner et al.  reference teaches identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein the decoding operation corrects at least a second error in the data ([0037 – 0039] - each codeword contains first level CRC/ECC bytes, and each block includes second level ECC bytes, and a data storage system uses the first level CRC and ECC bytes to locate and to correct errors in data bytes within a codeword. Further, when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors); and performing, by the sequencer component, a second error correction operation to decode the portion of the data to correct the first error ([0039] - when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors); and transmitting the data to the controller to cause the controller to decode at least the portion of the data to correct the first error that cannot be decoded by the decoding operation performed by the sequencer component ([0039] - when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors) ([0007]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Mittelholzer et al. and Hassner et al.  to incorporate the limitations of identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein the decoding operation corrects at least a second error in the data; and transmitting the data to the controller to cause the controller to decode at least the portion of the data to correct the first error that cannot be decoded by the decoding operation performed by the sequencer component into the claimed invention.
The motivation for identifying that a portion of the data includes a first error that cannot be decoded by the decoding operation that is performed by the sequencer component, wherein the decoding operation corrects at least a second error in the data; and transmitting the data to the controller to cause the controller to decode at least the portion of the data to correct the first error that cannot be decoded by the decoding operation performed by the sequencer component is for reliability ([0048] - Hassner et al.).

With respect to claim 8, the Mittelholzer et al. reference teaches a memory device (see fig. 1, 6 and 7); and a sequencer component, operatively coupled with the memory device (see fig. 1, 6 and 7), to perform operations comprising: receiving, by the sequencer component residing in a first package, data from a controller residing in a second package that is different than the first package including the sequencer component (see fig. 1, 5 and 4) and ([0029 – 0031] - the memory controller 4 transfers data to the sequencer component 5, consisting of the codeword detector and the data decoder).
	The Mittelholzer et al. reference does not teach performing an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate a code word; and storing the code word at a memory device.
	The Hassner et al.  reference teaches performing an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate a code word (fig. 1B, 100, 135 and 105), ([0004] - the error detection capability of the code may be increased by adding an additional check bit, wherein, the use of an additional check bit allows the Hamming code to detect double bit errors and correct single bit errors), ([0031] - a sequence controller 135 is connected between the drive logic circuit 105, the microprocessor 125, and a host interface 140, to control the sequence operation of the data traffic and various commands across the hard drive controller 50) and ([0037 – 0039] – data bytes are stored in a storage disk, wherein, subsets of the codewords are grouped into blocks, wherein, each codeword contains first level CRC/ECC bytes, and each block includes the second level ECC bytes, thus, these are the additional data, wherein,  the data storage system uses the first level CRC and ECC bytes to locate and to correct errors in data bytes within a codeword, and when there are too many errors in the data bytes to be corrected by the first level ECC bytes, the data storage system uses the second level ECCB bytes to correct the errors); and storing the code word at a memory device (see fig. 1b, 115).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Mittelholzer et al. and Hassner et al.   to incorporate the limitations of performing an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate a code word; and storing the code word at a memory device into the claimed invention.
The motivation for performing an error correction operation on the data received from the controller, wherein the error correction operation encodes the data with additional data to generate a code word; and storing the code word at a memory device is for reliability ([0048] - Hassner et al.).

    Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  
           
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112                                                                                                                                                                                                        
           EA
        6/18/22